          Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 1 of 13 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

    BARBARA SPEARS,                                    §
                                                       §
            PLAINTIFF,                                 §
                                                       §
    VS.                                                §             CASE NO. 1:19-cv-00410
                                                       §
    ALLSTATE INSURANCE COMPANY,                        §
                                                       §
            DEFENDANT.                                 §
                                                       §

                                        NOTICE OF REMOVAL

           NOW INTO COURT, through undersigned counsel, comes Defendant, Allstate Insurance

Company (hereinafter “Allstate” or “Defendant”). Allstate is a Write-Your-Own (“WYO”)

Program carrier participating in the U.S. Government’s National Flood Insurance Program

(“NFIP”) pursuant to the National Flood Insurance Act of 1968 (“NFIA”), as amended, 1 and

appears herein in its “fiduciary”2 capacity as the “fiscal agent of the United States,”3 at the expense

of the United States.4 Defendant files this Notice of Removal and hereby removes this matter from

state court to the docket of this Honorable Court. Allstate respectfully shows as follows:

           On or about August 9, 2019, Plaintiff, Barbara Spears, filed a lawsuit in the 163rd Judicial

District Court of Orange County, Texas, entitled “Barbara Spears v. Allstate Insurance Company,”

bearing cause number B190302-C. An index of all documents being filed contemporaneously

with this Notice of Removal pursuant to Local Rule CV-81 is attached as Exhibit A. In support of

removal and jurisdiction in this Honorable Court, Allstate respectfully represents as follows:



1
  See 42 U.S.C. '4001 et seq.
2
  44 C.F.R. '62.23(f).
3
  42 U.S.C. '4071(a)(1); Gowland v. Aetna Cas. & Surety Co., 143 F.3d 951, 953 (5th Cir. 1998).
4
  Grissom v. Liberty Mutual Fire Insurance Co., 678 F.3d. 397, 399-400, 402 (5th Cir. 2012).
     Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 2 of 13 PageID #: 2



       A.        REVIEW OF PLAINTIFF’S COMPLAINT

       In their Petition, Plaintiffs allege the following:

       •         Throughout her petition, Allstate Insurance Company is named as Defendant.

       •         Plaintiff asserts that Allstate issued an insurance policy that includes flood

       coverage. (Ex. B, ¶ V); see also (Ex. D) (Allstate Declaration Page).

       •         Plaintiff asserts that Hurricane Harvey damaged Plaintiff’s insured residence, that

       Plaintiff made a claim for the asserted damages and that Allstate has “failed to indemnify

       and compensate Plaintiff for her costs of repair.” (Ex. B, ¶ V).

       •         Plaintiff demands “all costs of repair and damages to their residence caused by

       Hurricane Harvey.” (Id., ¶ VI).

       •         Plaintiff asserts that Allstate misrepresented the terms of Plaintiff’s policy. (Id.,

       ¶ VI(1)).

       •         Plaintiff demands “necessary costs of repair caused by Hurricane Harvey….” (Id.,

       ¶ VII).

       •         In the “Prayer” of Plaintiff’s Petition, Plaintiff demands damages under the flood

       policy that Plaintiff has expressly put at issue in her lawsuit. (Id., at Prayer).

       There is no question that the Plaintiff sued Allstate as a result of the denial of her NFIP

SFIP flood claim for “flood” damages to Plaintiff’s residence caused by Hurricane Harvey.


       B.        THE FEDERAL GOVERNMENT’S RULES AND THE WYO PROGRAM
                 CARRIER’S ROLE

       Congress underwrites all operations of the NFIP through the U.S. Treasury. This includes

appropriations for both the adjustment of claims and the payment of those claims. Similarly,

Congress has conferred rule-making power upon the agency created for carrying out its policy,



                                                   2
     Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 3 of 13 PageID #: 3



specifically the Federal Emergency Management Agency (“FEMA”). 42 U.S.C. § 4011(a).

Further, the FEMA Administrator is charged with providing by federal regulation for the “general

terms and conditions of insurability” applicable to all flood insurance policies issued under

authority of the NFIP.

       Allstate, as a WYO Program carrier, is authorized to issue the Standard Flood Insurance

Policy (“SFIP”) on behalf of the federal government pursuant to the Arrangement between itself

and FEMA, set forth at https://www.fema.gov/media-library/assets/documents/17972. See 44

C.F.R. § 62.23 (“WYO Companies authorized”).

       Allstate cannot waive, alter or amend any of the provisions of the SFIP. See 44 C.F.R. §

61.13(d); 44 C.F.R. Pt. 61, App. A (1), Art. VII (D).

       Further, Allstate has no authority itself to tailor or alter NFIP policies backed by the

government. 44 C.F.R. § 62.23.

       Allstate’s role, as a WYO Program carrier and as set forth in the Arrangement, is to market,

sell, administer, and handle claims under SFIPs that it is authorized to issue on behalf of the federal

government. It is clear that Allstate, in its WYO capacity, is conducting all of these actions in its

fiduciary capacity as the “fiscal agent” of the United States. 44 C.F.R. § 62.23(f); 42 U.S.C. §

4071(a) (1).

       All flood claim payments made by a WYO Program carrier, such as Allstate, under an SFIP

are made out of a segregated account containing U.S. Treasury funds, as required by the

Arrangement, Art. III (D) (1) (2) & (3). The Fifth Circuit has held that “payments made pursuant

to that policy are ‘a direct charge on the public treasury.’” Gowland, 143 F.3d at 955 (citing In re

Estate of Lee, 812 F.2d 253, 256 (5th Cir. 1987)). The Eleventh Circuit analyzed what funds are

at stake in the NFIP with regard to claims for interest and noted that “claim payments come out of




                                                  3
     Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 4 of 13 PageID #: 4



FEMA’s pocket regardless of how they are paid.” Newton v. Capital Assur. Co., Inc., 245 F.3d

1306, 1311 (11th Cir. 2001).

       Effective October 1, 2004, there was a revised Arrangement between FEMA and all WYO

Program carriers, including Allstate. In that revised Arrangement, FEMA further clarified its

regulations to make clear that, in addition to disputes arising from claims and claims handling, the

policy sales and administration are performed by the WYO Program carriers (a) in their fiduciary

capacity to the government, (b) utilizing federal funds, and (c) governed by extensive federal

regulations.

       Moreover, FEMA stated its view that “any” such litigation states a federal question. Each

of these points is now clearly stated within the revised Arrangement, and in the following two

paragraphs:

       Whereas, FIA has promulgated regulations and guidance implementing the Act and
       the Write-Your-Own Program whereby participating private insurance companies
       act in a fiduciary capacity utilizing federal funds to sell and administer the Standard
       Flood Insurance Policies, and has extensively regulated the participating
       companies’ activities when selling or administering the Standard Flood Insurance
       Policies; and

       Whereas any litigation resulting from, related to, or arising from the Company’s
       compliance with the written standards, procedures, and guidance issued by FEMA
       or FIA arises under the Act, regulations, or FIA guidance, and legal issues
       thereunder raise a federal question; and . . .

Arrangement, art. I.

       The NFIP, the SFIP, and the WYO Program carriers participating in the NFIP are all

governed by federal law, not state law:

       Since the flood insurance program is a child of Congress, conceived to achieve
       policies which are national in scope, and since the federal government participates
       extensively in the program both in a supervisory capacity and financially, it is clear
       that the interest in uniformity of decision present in this case mandates the
       application of federal law.




                                                 4
     Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 5 of 13 PageID #: 5



See West v. Harris, 573 F.2d 873, 881 (5th Cir. 1978).

       C.      FEDERAL JURISDICTION

               (1).    42 U.S.C. § 4072 – Original Exclusive Jurisdiction

       42 U.S.C. § 4072 conveys “original exclusive” jurisdiction over claims involving

administration of and claims handling matters under the SFIP.

       Plaintiff is aware of the requirement of filing in federal court as SFIP Article VII(R) clearly

states that the insured “must file suit in the United States District Court of the district in which the

covered property was located at the time of the loss.” Certainly Allstate is not suggesting that

jurisdiction can be created by contract, but instead it is pointing out that Plaintiff was fully aware

of the requirement of filing in federal court. Further, because the SFIP is a codified federal

regulation, Plaintiff is charged with the knowledge of this requirement. See Fed. Crop Ins. Corp.

v. Merrill, 332 U.S. 380, 384-85 (1947). As Plaintiff is demanding additional recovery against

Allstate for alleged damages resulting from Hurricane Harvey flooding, jurisdiction in this Court

is “exclusive” per 42 U.S.C. § 4072.

               (2).    28 U.S.C. § 1331 – Federal Question Jurisdiction

       The SFIP is a codified federal regulation found in its entirety at 44 C.F.R. Pt. 61, App. A

(1) and is governed exclusively by federal laws and the NFIA. As per the terms of the SFIP, “this

policy and all disputes arising from the handling of any claim under the policy are governed

exclusively by the flood insurance regulations issued by FEMA, the National Flood Insurance Act

of 1968, as amended (42 U.S.C. § 4001, et seq.), and federal common law.” 44 C.F.R. Pt. 61, App.

A (1), Article IX. Because the flood policy must be interpreted using federal common law, federal

jurisdiction exists pursuant to 28 U.S.C. § 1331.




                                                   5
     Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 6 of 13 PageID #: 6



        In order to determine what, if any, U.S. Treasury benefits the Plaintiff may be entitled to

receive, the Court will necessarily have to interpret the SFIP itself as well as the federal laws,

regulations and statutes governing the SFIP. Regardless of the source of funding for Plaintiff’s

alleged actual damages, the Court will have to interpret the SFIP itself to determine whether the

damages alleged fall within coverage of the SFIP--a federal regulation. Federal common law

governs the interpretation of the SFIP, and “if the language of a policy is clear and unambiguous,

it should be accorded its natural meaning.” Hanover Building Materials v. Guiffrida, 748 F.2d

1011, 1013 (5th Cir. 1984). As the SFIP is a federal law, necessarily the interpretation of the SFIP

(and the federal laws governing the operation of the NFIP) to determine the coverage provided

thereunder, and any amounts due under the SFIP, would require the interpretation of a federal law

which presents a federal question.

        The determination as to whether Allstate failed to pay the Plaintiff what is owed under the

flood insurance policy, whether Allstate failed to properly adjust the Plaintiff’s flood insurance

claim and whether Allstate properly administered Plaintiff’s SFIP is a federal question as

Plaintiffs’ SFIP is itself a federal regulation. Further, any interpretation of the rules and regulations

of the NFIP will require the Court to determine whether Allstate, as a WYO Program carrier,

followed the federal requirements under the NFIA and require the Court to review and interpret

the applicable rules and regulations governing the WYO Company’s compliance with the written

standards, procedures, and guidance issued by FEMA or FIA which will involve several substantial

federal questions.

        Thus, there is federal question jurisdiction under 28 U.S.C. § 1331, and the case is,

therefore, also removable pursuant to 28 U.S.C. § 1441(a) and (c).




                                                   6
     Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 7 of 13 PageID #: 7



       Plaintiffs’ Petition clearly asserts that there was a valid enforceable NFIP flood insurance

contract between Allstate and Plaintiff. (See, e.g., Ex. B, ¶V). Clearly, Plaintiff made a claim for

flood damages and is seeking the enforcement of the NFIP SFIP contract, i.e., breach of contract

as Plaintiffs expressly assert that Allstate “failed to indemnify and compensate Plaintiff for her

costs of repair.”(Id.). As such, the payment that the Plaintiff seeks from Allstate would be a “direct

charge on the public treasury,” and would be “binding” upon the federal government. Gowland,

143 F.3d at 955; 44 C.F.R. Pt. 62, App. A, Art. II (F).

       Pursuant to 28 U.S.C. § 1331, and by operation of 28 U.S.C. §1441(a) and (c), Allstate

asserts that there are multiple federal questions presented within the Plaintiff’s Petition thereby

making the action removable pursuant to 28 U.S.C. § 1331.

               3.      Federal Funds Are At Stake

       Plaintiff’s Original Petition alleges that Allstate is liable for denying coverage and denying

indemnification under the policy for Plaintiffs’ alleged damages.

       Allstate is appearing in this litigation in its capacity as a WYO flood insurance carrier

pursuant to the Arrangement between itself and FEMA as the flood policy was issues by Allstate

in such capacity in accord with the NFIP. The question of whether Allstate or the Government

would pay any resulting judgment, whether under state or federal law, is determined by the text of

the Arrangement between Allstate and the Government. That Arrangement is found at

https://www.fema.gov/media-library/assets/documents/17972.

       FEMA promulgated the Arrangement based upon its congressionally authorized

responsibilities. Article I of the Arrangement, states the following:

       Article I – Findings, Purpose, and Authority

              Whereas, FIA has promulgated regulations and guidance implementing the Act and
       the Write-Your-Own Program whereby participating private insurance companies act in a


                                                  7
     Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 8 of 13 PageID #: 8



         fiduciary capacity utilizing Federal funds to sell and administer the Standard Flood
         Insurance Policies, and has extensively regulated the participating companies= activities
         when selling or administering the Standard Flood Insurance Policies; and

                 Whereas, any litigation resulting from, related to, or arising from the Company’s
         compliance with the written standards, procedures, and guidance issued by FEMA or FIA
         arises under the Act, regulations, or FIA guidance, and legal issues thereunder raise a
         federal question.

         These two paragraphs expressly explain two things: First, FEMA is communicating that

“federal funds” are indeed utilized to both “sell and administer” NFIP policies by the WYO

Program carriers; second, all litigation arising from these operations, in FEMA’s view, states a

federal question.

         Now turning to Article III (D) of the Arrangement, it is clear that all loss payments under

policies are to be paid for under the Arrangement. While Article III (D) (1) concerns loss payments

under policies, Article III (D) (2) separately governs “payments as a result of litigation that arises

under the scope of this Arrangement.” Obviously, in an operation this complex, there will be

litigation arising from the innumerable activities regarding policy issuance and policy

administration. Just as obviously, policy issuance and administration activities come within the

scope of the Arrangement, for in Article II they are expressly made part of the scope of the

Arrangement. Article III (D) (2) confirms expressly that judgments emanating from lawsuits (such

as the one at bar) will be paid for by the Government under the Arrangement.

         In addition the U.S. Fifth Circuit has recognized that extra-contractual claims against a

WYO would be paid by FEMA stating: “As the regulations do not define the type of conduct that

falls significantly outside the scope of the arrangement, the ultimate decision whether Allstate will

be reimbursed rests with FEMA.” Wright v. Allstate Ins. Co., 500 F.3d 390, 394 n.9 (5th Cir.

2007).




                                                  8
     Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 9 of 13 PageID #: 9



       The Plaintiff has not alleged and cannot decide for herself that Allstate’s actions are

significantly outside the scope of the Arrangement, thus, the logical conclusion is that federal funds

are at risk. More fundamentally, there is no indication or allegation that the FEMA OGC has

determined that Allstate’s actions in this matter are outside the scope of the Arrangement such that

Allstate would bear the burden of a damage award in this case. Thus, clearly, federal funds are at

risk, Plaintiff’s claims raise a federal question, and therefore removal of this matter to the United

States District Court for the Eastern District of Texas is proper.

               4.      Legal Presumption under Grissom that Federal Funds at Stake

       Defendant, Allstate, respectfully apprises this Honorable Court of a decision of the Fifth

Circuit announced April 23, 2012, in Grissom v. Liberty Mut. Fire Ins. Co., 678 F.3d. 397 (5th

Cir. 2012). Under Grissom, it is now established and binding Fifth Circuit precedent and legally

presumed that the claims in this case are being litigated at the full expense and exposure of the

United States Treasury.

       D.      FEDERAL JURISDICTION ALSO EXISTS BECAUSE THE PETITION
               BRINGS INTO PLAY AN ACT OF CONGRESS REGULATING
               COMMERCE.

       Removal of this case is also proper under 28 U.S.C. § 1337, which provides that the district

court shall have original jurisdiction of any civil action or proceeding arising under any act of

Congress regulating commerce. Just like § 1442, § 1337 is not subject to the well-pleaded-

complaint rule. Under § 1337, removal is proper where the facts alleged in the Plaintiff’s petition

bring into play an act of Congress that regulates commerce, regardless of whether any reference

to the said act appears in the Plaintiff’s pleading. Uncle Ben’s Int’l Div. of Uncle Ben’s Inc. v.

Hapag-Lloyd Aktiengesellschaft, 855 F.2d 215, 216-17 (5th Cir. 1988); Crispin Co., v. Lykes Bros.




                                                  9
    Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 10 of 13 PageID #: 10



Steamship Co., 134 F.Supp.704, 706 (S.D. Tex. 1955); Puerto Rico v. Sea-Land Serv. Inc., 349

F.Supp.964, 973-74 (D.P.R. 1970).

       Clearly, under the National Flood Insurance Act, 42 U.S.C. §4001, et seq., Congress is

regulating commerce by promulgating the complex and comprehensive statutory scheme that is

commonly described as the National Flood Insurance Act:

       The insurance industry in the United States operates in interstate commerce. States
       may regulate the insurance industry only to the extent Congress permits. U.S.
       Const. art. I, § 8, cl. 3. The McCarren-Ferguson Act, 15 U.S.C. § 1011, et seq.,
       grants states this power except where Congress enacts legislation that ‘specifically
       relates to the business of insurance.’ 15 U.S.C. § 1012(b). In Barnett Bank of
       Marion County v. Nelson, 517 U.S. 25, 116 S.Ct 1103, 134 L.Ed.2d 237 (1996), the
       Supreme Court held that the exception for acts relating to the business of insurance
       should be construed broadly, noting that ‘[t]he word ‘relates’ is highly general.’ Id.
       at 38, 116 S.Ct. 1103. Without doubt the NFIA is congressionally-enacted
       legislation relating to the business of insurance.

C.E.R. 1988, Inc. v. Aetna Cas.y & Surety Co., 386 F.3d 263, 267 n.3 (3rd Cir. 2004).

       Beyond the general proposition that the National Flood Insurance Act regulates commerce,

it is also clear that in a more particularized sense, the Act expressly regulates both the subjects of

claims and claims handling, as well as Athe conditions of insurability. See, e.g., 42 U.S.C. §§

4013, 4019. Plainly, federal laws affecting commerce are involved in the facts put at issue in the

Plaintiffs’ Petition, and so removal of that Petition is proper pursuant to 28 U.S.C. § 1337.

       E.      SUPPLEMENTAL JURISDICTION OVER ANY STATE LAW CLAIMS.

       To the extent that any of the claims of the Plaintiff are not subject to federal jurisdiction,

this Court has jurisdiction over all such claims under 28 U.S.C. §1367, which provides that “the

district courts shall have supplemental jurisdiction over all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.” 28 U.S.C. § 1367; see also Exxon Mobile

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 557 (2005).


                                                  10
    Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 11 of 13 PageID #: 11



          All of the claims put at issue in the Plaintiff’s Petition arise from the damages that she

allegedly sustained as a result of her efforts to recover flood benefits for the damages at issue under

the flood policy at issue as a result of a loss from Hurricane Harvey. As such, all of the Plaintiff’s

legal claims arise from the same nucleus of operative fact, that being the underlying flood loss

claim, and all of the insurance issues arising therefrom. Traditionally, federal courts have exercised

supplemental jurisdiction over all such claims in cases of this type. See, e.g., Jamal v. Travelers

Lloyds of Texas Ins. Co., 97 F.Supp.2d 800, 805 (S.D. Tex. 2000).



          F.     PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN MET.

          Allstate notes that its first knowledge or notice of the suit was on August 21, 2019, a copy

of which is attached hereto as part of Exhibit B.

          Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), as the property and the

majority of the transactions at issue occurred within the jurisdictional territory of this Court.

          Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit B is a copy of all processes,

pleadings, and orders served on Allstate to date.

          A certified copy of all documents on file with the state court is attached as Exhibit C.

                                           CONCLUSION

          WHEREFORE, Defendant, Allstate Insurance Company, prays that this Notice of

Removal will be deemed good and sufficient, and that this matter will be accepted onto this Court's

docket.




                                                   11
   Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 12 of 13 PageID #: 12



Dated: September 9, 2019           Respectfully submitted,

                                   BAKER & HOSTETLER, LLP

                                   By: /s/ Bradley K. Jones
                                        Douglas D. D’Arche
                                        State Bar No. 00793582
                                        Federal ID No. 19437
                                        Bradley K. Jones
                                        State Bar No. 24060041
                                        Federal ID No. 931122
                                        Ryan A. Walton
                                        State Bar No. 24105086
                                        Federal ID. No. 3278426
                                        811 Main St., Suite 1100
                                        Houston, Texas 77002
                                        Telephone: (713) 751-1600
                                        Facsimile: (713) 751-1717
                                        Email: ddarche@bakerlaw.com;
                                        bkjones@bakerlaw.com;
                                        rwalton@bakerlaw.com

                                   AND

                                   NIELSEN & TREAS, LLC
                                   Sherri L. Hutton
                                   USDC SDTX #1321898
                                   LA State Bar #28369
                                   Joseph J. Aguda, Jr.
                                   USDC SDTX #559583
                                   LA State Bar #27762
                                   3838 North Causeway Boulevard, Suite 2850
                                   Metairie, Louisiana 70002
                                   P: 504-837-2500; F: 504-832-9165
                                   Email: shutton@nt-lawfirm.com
                                   jaguda@nt-lawfirm.com

                                   COUNSEL FOR DEFENDANT, ALLSTATE
                                   INSURANCE COMPANY




                                     12
   Case 1:19-cv-00410 Document 1 Filed 09/09/19 Page 13 of 13 PageID #: 13



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 9th day of September, 2019 a copy of the foregoing
was served upon all counsel of record in a manner authorized by the Federal Rules of Civil
Procedure.

                                            /s/ Bradley K. Jones
                                            Bradley K. Jones




                                              13
